Exhibit 10.iii.j.

THE MOSAIC COMPANY

SUMMARY OF BOARD OF DIRECTOR COMPENSATION

Non-Employee Directors

The policy adopted by the Board of Directors of The Mosaic Company (“Mosaic”),
as recommended by its Corporate Governance and Nominating Committee, effective
December 14, 2007, provides for cash compensation to non-employee directors as
follows:

 

  •  

an annual cash retainer of $170,000 to the Chairman of the Board and $85,000 to
each other director;

 

  •  

an annual cash retainer of $20,000 to the Chairman of the Audit Committee and
$10,000 to other members of this Committee;

 

  •  

an annual cash retainer of $15,000 to the Chairman of the Compensation Committee
and $5,000 to other members of this Committee; and

 

  •  

an annual cash retainer of $10,000 to each director who serves as chair of its
Corporate Governance and Nominating Committee, Environmental, Health and Safety
Committee and Special Transactions Committee.

Prior to December 14, 2007, the policy adopted by Mosaic’s Board of Directors,
as recommended by its Corporate Governance and Nominating Committee, provided
for cash compensation to non-employee directors as follows:

 

  •  

an annual cash retainer of $150,000 to the Chairman of the Board and $75,000 to
each other director;

 

  •  

an annual cash retainer of $20,000 to the Chairman of the Audit Committee and
$5,000 to other members of this Committee;

 

  •  

an annual cash retainer of $15,000 to the Chairman of the Compensation
Committee; and

 

  •  

an annual cash retainer of $10,000 to each director who serves as chair of other
Board committees (other than the Executive Committee).

In addition, the policy in effect during fiscal 2008 provided for an annual
grant of restricted stock units providing grants of Mosaic’s common stock,
valued at $130,000 to the Chairman of our Board and $65,000 to each other
director. Effective for fiscal 2009, the Board increased the amounts at which
the awards are valued to $170,000 for its Chairman of the Board and $85,000 for
each other director.

Mosaic does not pay meeting fees or provide any perquisites to its directors. It
does reimburse its directors for travel and business expenses incurred in
connection with meeting attendance.

Employee Directors

Directors who are employees receive no director fees or other separate
compensation for service on the Board or any committee of the Board for the
period during which they are employees.